DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the first species or the embodiment of Figures 1 through 3, readable on claims 1 through 16, in the reply filed on November 30, 2020 (as clarified via the reply filed on April 27, 2021) is acknowledged. Applicant’s latter detailed reply is very much appreciated and has helped the examiner in understanding the scope of the elected first species as compared to the non-elected species. 
Claims 17 through 23 are9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the various nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on November 30, 2020 and on April 27, 2021.
Drawings
The drawings are objected to because the reference characters and corresponding lead lines in Figure 2 fail to clearly identify all of the illustrated elements in accordance with 37 C.F.R. 1.84 (p) and (q).  Examples of reference characters and/or lead lines which fail to clearly identify the corresponding illustrated elements in Figure 2 correspond to reference characters 76, 94, 96, 100, 106, 108, 116, 118, 118, 140, 142, 150, 154, 162, 164, 168, 172, 174, and 178. The aforementioned reference characters and/or corresponding lead lines either fail to clearly point to a particular illustrated . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it fails to summarize all of the salient structural elements of the inventive apparatus along with their operation.  For example, the abstract should at least mention that this inventive apparatus relates to a climate-control system specifically having vapor-injection compressors (i.e., see paragraph [0002] and should also specify that the inventive apparatus includes heat exchangers in fluid communication with the compressors.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the specification does not appear to use consistent terminology throughout for the various first through fifth inlets and outlets. While the aforementioned first through fifth inlets and outlets are recited as such in the claims and also appear in the Summary section of the specification as such, these terms do not appear at all in the Detailed Description of the specification and it is therefore not clear whether these inlets and outlets are simply not mentioned at all in the Detailed Description or are instead referred to using different terms which is not clearly correlated to the earlier terms as claimed. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no proper antecedent basis in the Detailed Description of the specification for the various respective first through fifth inlets and . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first compression mechanism” in claim 1 and all claims depending therefrom; “second compression mechanism” in claim 1 and all claims depending therefrom; “first expansion device” in claim 4; “second expansion device” in claim 8 and all claims depending therefrom; “third expansion device” in claim 8 and all claims depending therefrom; “fourth expansion device” in claim 10 and all claims depending therefrom; and, “fifth expansion device” in claim 12 and all claims depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1 through 16 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the in the originally filed specification. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “The present disclosure relates to a climate-control system having vapor-injection compressors”, and this statement indicates that the invention is different from what is defined in the claims because the claims fail to mention any vapor-injection compressors or any vapor injection at all.
Claims 1 through 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Any claim not specifically mentioned as being rejected is rejected at least as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood given the indefiniteness of the claims, claims 1 through 5,14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignatiev et al. (Pub. No. 2017/0138643 A1; published May 18, 2017).

With regard to claim 2, Ignatiev et al. also discloses the climate-control system of claim 1 wherein a first heat exchanger 16 is in fluid communication with the second compressor 14 and receives working fluid from the second compressor 14. See Fig. 1.
With regard to claim 3, Ignatiev et al. also discloses the climate-control system of claim 2, wherein a second heat exchanger 18 (i.e., a flash tank by disclosure, as in the instant application) is in fluid communication with the first heat exchanger 16 and includes a fourth inlet 102 and third and fourth outlets 104/106, the fourth inlet 102 receives working fluid from the first heat exchanger 16, the third outlet 104 provides working fluid to the first inlet 36. See Fig. 1.
With regard to claim 4, Ignatiev et al. also discloses the climate-control system of claim 3, wherein a first expansion device 100 is disposed between the first heat exchanger 16 and the second heat exchanger 18. See Fig. 1.
With regard to claim 5, Ignatiev et al. also discloses the climate-control system of claim 4, wherein the fourth outlet 106 of the second heat exchanger 18 provides working fluid to the second inlet 135 of the second compressor 14.  See Fig. 1.

With regard to claim 16, Ignatiev et al. also discloses the climate-control system of claim 2, further comprising a first fluid passageway or inlet line 96 providing working fluid from the first outlet 34 of the first compressor 12 to the third inlet 92 of the second compressor 14. See paragraph [0055] for example.
	The reference thus reads on the claims.
Allowable Subject Matter
Claims 6 through 13 and 15 would be allowable if rewritten (without patentably significant broadening) to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest the subject matter of claim 6 and all claims depending therefrom in combination with all of the elements recited in claims 1 through 5 from which claim 6 depends. In particular, the prior art of record does not a third heat exchanger disposed between the first and second compressors and operably connected thereto as recited by claim 6 of the instant application. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763